Citation Nr: 0121965	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  93-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for postoperative 
residuals of an exploratory laparotomy and lysis of adhesion 
due to postoperative umbilicus removal, including a scar.  


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946 and March 1949 to December 1951.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a February 1992 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a compensable rating for 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, 
including a scar.  The veteran appealed this determination to 
the Board.  

In August 1995, the Board remanded this case to the RO for 
further development, to include a VA examination and for the 
acquisition of current treatment records.  Upon completion of 
this development, the RO returned the case to the Board for 
further appellate review.  In a September 1996 decision, the 
Board denied the veteran's claim for entitlement to a 
compensable rating for postoperative residuals of an 
exploratory laparotomy and lysis of adhesion due to 
postoperative umbilicus removal, including a scar.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(Court).  In January 1999, the Court issued a Memorandum 
Decision vacating the Board's decision and remanding this 
case to the Board for readjudication, with directions to 
specifically consider the opinion provided in a March 1996 VA 
examination report.  

In a December 1999 decision, the Board reconsidered all the 
evidence, including the opinion provided in the March 1996 VA 
examination report, and again denied a compensable rating for 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, 
including a scar.  The veteran appealed this decision to the 
Court.  

In a December 2000 Joint Motion, the parties requested that 
the Court remand the case to the Board for consideration of 
the claim under the newly enacted Veterans Claims Assistance 
Act.  In a January 2001 Order, the Court granted the motion 
and remanded the case to the Board for further consideration.  


FINDINGS OF FACT

The veteran's postoperative residuals of an exploratory 
laparotomy and lysis of adhesion due to postoperative 
umbilicus removal are no more than mild, and the scar is not 
tender and painful upon objective examination or poorly 
nourished with repeated ulceration.  


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative 
residuals of an exploratory laparotomy and lysis of adhesion 
due to postoperative umbilicus removal, including a scar, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.114, 4.118, 
Diagnostic Codes 7301, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As briefly noted in the Introduction above, effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In the December 2000 Joint 
Motion, the parties agreed that the case was to be returned 
to the Board for consideration as to whether this law was 
more favorable to the veteran, and whether the requirements 
of VCAA had been substantially complied with by VA.  
The Board specifically finds that this new law is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (when a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  
However, the Board also finds that the enhanced notice and 
duty-to-assist requirements have been substantially complied 
with by VA, and a remand to the RO for further development is 
not necessary.  

The veteran has been provided adequate notice as to the 
evidence needed to substantiate his claims throughout the 
appeal process, and the RO has made satisfactory efforts to 
ensure that all relevant evidence identified by the veteran 
has been associated with the claims file.  The veteran and 
his spouse were afforded the opportunity to provide testimony 
at a personal hearing in November 1992.  Finally, the veteran 
has been afforded VA examinations, complete with the 
necessary opinions needed in order to properly rate his 
disability.  Accordingly, there is no prejudice to the 
veteran in proceeding with this appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  See also, VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

The RO has evaluated the veteran's postoperative residuals as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
7301, 7805 (2000).  Scars which are poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration are assigned a 10 percent disability rating.  
Otherwise, the scar should be rated based on the limitation 
of function of the part affected.  See 38 C.F.R. § 4.71a, DCs 
7803, 7804, and 7805 (2000).  

Ratings for adhesions will be considered when there is a 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following:  
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  Mild adhesions of the 
peritoneum are noncompensable.  Moderate adhesions with 
pulling pain upon attempting work or aggravated by movements 
of the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension, are assigned a 10 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2000).  

Service medical records reflect that the veteran underwent 
surgical revision to fascia with excision of the navel in 
February 1951.  VA inpatient and outpatient treatment records 
document that in August 1991, he underwent an exploratory 
laparotomy after experiencing abdominal pain, nausea, 
diarrhea and vomiting.  At that time, it was noted that he 
had one adhesion which was obstructing a loop of bowel.  The 
adhesion was lysed with no complications.  A small bowel 
obstruction secondary to adhesions was diagnosed.  
Subsequently, the veteran returned to the hospital to have 
his staples removed.  The VA physician noted that the veteran 
was "doing great."  He had no complaints of pain and there 
was no evidence of erythema or drainage.

A May 1992 VA examination report revealed that the veteran 
was experiencing occasional lower abdominal discomfort.  
Physical examination indicated a well-healed 15-centimeter 
midline abdominal surgical scar with no pain or tenderness on 
objective demonstration.  

A June 1992 VA outpatient treatment record indicated that the 
veteran presented with complaints of experiencing abdominal 
pain for two days with 71/2 hours of severe mid-abdominal pain.  
Clinical evaluation revealed that his abdomen was soft and 
nontender.  The diagnosis was status post abdominal pain.  

At a personal hearing before a hearing officer at the RO in 
November 1992, the veteran testified that he had stomach pain 
on a daily basis, for which he took Rolaids and other 
antacids.  He related that he had a duodenal ulcer and was 
unsure as to whether the ulcer was the source of his stomach 
pain.  He stated that since his surgery in August 1991, the 
only time that he had sought treatment for his stomach was in 
June 1992.  He was able to return to work on a part-time 
basis as a barber approximately five weeks after his surgery, 
although he was very weak.  However, he indicated that 
sometimes his wife had to drive for him because of his 
stomach pain.  He revealed that he wore a belt for back pain, 
which helped to keep in his stomach.  He was unable to eat 
chocolate, coffee, alcohol, or greasy food; and if he ate 
such foods, he would get woozy for a couple of days.  
Additionally, he noted that he had occasional problems with 
diarrhea and constipation.  

The veteran's wife testified that when the veteran underwent 
surgery during service, too much skin was removed in the area 
of his belly button, which caused the adhesions.  She noted 
that every time the veteran had stomach pain, they thought it 
was his ulcer, but it was probably the adhesions growing 
until they finally covered up his large intestine.  She 
indicated that she had to watch what she cooked for him.  

In a March 1993 statement, the veteran related that he was 
working as a barber part-time but he often had to stop and 
rest for a few hours due to his stomach pain.  He reiterated 
that in June 1992, his abdominal pain was so severe that he 
had to seek treatment from the VA hospital.  

At a March 1996 VA scar examination, the veteran gave a 
history of umbilical infections, which led to the removal of 
his umbilicus.  He indicated that he did well postoperatively 
until he developed pain predominantly after eating and was 
diagnosed with a bowel obstruction.  Thereafter, he underwent 
a laparotomy for lysis of adhesions.  The veteran noted a 
history of a duodenal ulcer, but did not recall how this 
diagnosis was obtained.  He complained of intermittent pain, 
which was dull in nature and lasted approximately 15 to 20 
minutes after eating.  He had normal bowel movements with no 
evidence of blood or diarrhea.  Physical examination revealed 
a well-healed umbilical scar as well as a laparotomy scar.  
There was no evidence of tenderness to palpation at this 
level.  There was negative rebound tenderness and a mild 
fullness to his right lower quadrant with mild tenderness to 
palpation.  It was noted that this area was remote to his 
scar.  There was no evidence of upper abdominal pain to 
palpation and the veteran had positive bowel sounds.  He was 
diagnosed with a well-healed laparotomy as well as umbilical 
scars, which were asymptomatic at the time of examination and 
did not contribute to the veteran's complaints.  The VA 
examiner opined that the veteran's complaints were more 
typical of an ulcer diagnosis, but further studies were 
required.  The examiner also commented that the right lower 
quadrant fullness likely represented bowel contents, but an 
appropriate work-up by a general surgeon was recommended.  

At a March 1996 VA intestine examination, the veteran 
reported that foods such as peppers and figs caused him to 
experience greater right lower quadrant discomfort.  He also 
noted that he suffered from intermittent diarrhea.  He 
related that he had been told that he had a peptic ulcer many 
years ago, but had not since been bothered by any discomfort 
in this area.  The examiner noted that although the veteran 
indicated occasional heartburn, a diagnosis of peptic ulcer 
did not appear significant at that time.  Likewise, a 
gastric, duodenal, or margin ulcer did not appear to be a 
viable diagnosis.  Physical examination of the veteran's 
right mid-abdomen revealed some tenderness with no obvious 
mass palpable.  The VA examiner's impression was: 

[p]ain and intermittent diarrhea 
secondary to prior surgery related to 
small bowel obstruction with likely 
adhesion band.  No other significant 
pathology can be identified to explain 
the patient's symptoms by this study.  
The patient is considering having a 
colonoscopy examination to further define 
his discomfort and to act as a screening 
test for cancer.  He is, however, 
somewhat fearful and reluctant to have 
this test and it will likely not really 
change the diagnosis of pain related to 
his prior surgical procedure.

In March 1996, the RO requested clarifying tests and studies 
because the March 1996 scar and intestine examinations 
presented opposing conclusions as to whether the veteran had 
an ulcer and/or any intestinal obstruction.  In response to 
the RO's request, the veteran underwent upper GI and barium 
enema studies.  In a May 1996 report, the same VA examiner 
who performed the March 1996 VA intestine examination stated: 

there was no evidence of abnormality in 
the esophagus, duodenum or the entire 
small bowel including the terminal ileum.  
There is no mention made of whether an 
adhesion band is seen causing a partial 
obstruction of the bowel.  The assumption 
is therefore that there is no adhesion 
band.  The barium enema is reported as a 
normal barium enema.  

The examiner concluded that "[t]he requested x-ray studies 
do not support the diagnosis of active ulcer, and do not 
confirm any small bowel obstruction."

After a thorough review of the probative evidence, the Board 
concludes that the veteran's postoperative residuals of an 
exploratory laparotomy and lysis of adhesion due to 
postoperative umbilicus removal are no more than mild.  In 
March 1996, a VA examiner initially opined that the veteran's 
pain and intermittent diarrhea were secondary to the 1991 
surgery related to the small bowel obstruction with likely 
adhesion band.  The examiner further indicated that no other 
significant pathology could be identified that would explain 
the veteran's symptoms.  However, in a May 1996 report, the 
same VA examiner noted that test results showed no evidence 
of active disease in the stomach and there was no evidence of 
any abnormality in the esophagus, duodenum, or the small 
bowel including the terminal ileum.  Further, the examiner 
stated that because no mention was made of an adhesion band 
in the test results, then it could be assumed that there was 
no adhesion band.  The examiner concluded that the test 
results did not support a diagnosis of an active ulcer, nor 
did they confirm any small bowel obstruction.  The Board 
finds that the VA examiner's opinions in the March and May 
1996 reports, when read together, establish that the 
veteran's current complaints of pain are in no way due to an 
adhesion or to any other residual of the veteran's 
laparotomy.  Furthermore, a review of all the pertinent 
evidence of record shows that the veteran does not currently 
suffer from an adhesion band causing an obstruction of the 
bowel, or any pulling pain on attempting work or aggravated 
by movement of the body.  In addition, there is no medical 
evidence that the scars from the umbilicus removal and 
subsequent laparotomy are poorly nourished with repeated 
ulceration, or are tender and painful on objective 
demonstration.  

While the Board finds the testimony of the veteran and his 
wife regarding the veteran's complaints of abdominal pain and 
occasional episodes of diarrhea to be credible, their 
statements are insufficient to establish that the veteran's 
current abdominal discomfort is the result of the umbilicus 
removal during surgery.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Without further medical evidence of 
any functional limitation, the Board concludes that the 
current noncompensable evaluation adequately reflects the 
disability picture associated with the veteran's 
postoperative residuals of an exploratory laparotomy and 
lysis of adhesion due to postoperative umbilicus removal, 
including a scar.
The veteran has also argued that he is entitled to an extra-
schedular rating for unemployability pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  Specifically, 
the evidence of record does not establish that the veteran's 
disability caused by postoperative residuals of an 
exploratory laparotomy and lysis of adhesion due to 
postoperative umbilicus removal have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  During the November 1992 
hearing, the veteran testified that he was only able to work 
as a barber on a part-time basis due to abdominal pain.  
However, the record does not include any corroborating 
evidence such as a statement from his employer, or a medical 
opinion regarding unemployability.  In the absence of such 
evidence, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996);  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a compensable rating for postoperative 
residuals of an exploratory laparotomy and lysis of adhesion 
due to postoperative umbilicus removal, including a scar, is 
denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

